 Case: 4:18-cv-00273-JAR Doc. #: 111 Filed: 05/14/20 Page: 1 of 2 PageID #: 852



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       DAVID JAMES BRODIGAN,                       )
                                                   )
                    Plaintiff,                     )
                                                   )
              vs.                                  )            Case No. 4:18-cv-00273-JAR
                                                   )
       BEN E. SWINK, et al.,                       )
                                                   )
                    Defendants.                    )
                                                   )

                                   MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff David James Brodigan’s “Motion for

Discovery.” (Doc. 94.) Plaintiff seeks “the full identity and mailing address of the individual

referred to in the [Plaintiff’s] medical file as ‘Kelly’ this person was an employee at Vista Imaging

of Jefferson County in 2016 during the time that the plaintiff was transported there for urgent

ultrasound of his testicles on 7-8-16.” (Id. at 2.) In addition, Plaintiff seeks to depose the two

correctional officers who transported him to his appointment at Vista Imaging. (Id. at 2.) Plaintiff

asserts that the officers “are first hand witnesses to the events that took place that day at Vista

Imaging as well as St. Mary’s Hospital.” (Id.) Defendants have not responded.

       Plaintiff describes his July 8, 2016, visit to Vista Imaging as follows:

                On 7-8-16, after I self declared a medical emergency and was
       examined . . . I was sent to Vista Imaging in Festus, Mo. for a complete ultrasound
       on both testicles. The results of the ultrasound illustrated a “significantly decreased
       blood flow to the right testicle relative to the left testicle, as well as partial torsion
       of the right testicle.”
                ...
       While still on site at Vista Imaging, an unknown female medical person[n]el stated
       to the transport officer, “He needs to be taken to the Emergency Room or he’ll lose
       that testicle.”

                                                       1
 Case: 4:18-cv-00273-JAR Doc. #: 111 Filed: 05/14/20 Page: 2 of 2 PageID #: 853



                ...
               After the above mentioned statement was made to the transport officer he
       telephoned [Eastern Reception Diagnostic and Correctional Center] and spoke to
       unknown Corizon employee and was instructed to wait at Vista Imaging for further
       instructions. After sitting and waiting in the waiting room at Vista Imaging for
       approximately two hours, the transport officer informs me that he has been
       instructed not to take me to the nearest emergency room but to transport me instead
       to Jefferson City, Mo. to St. Mary’s Hospital E.R.

(Doc. 79 at ¶¶ 39-41.) Thereafter, according to Plaintiff, the Correctional Officers transported him

to the St. Mary’s emergency department, where a doctor determined no medical intervention was

necessary without personally examining Plaintiff. (Id. at ¶ 42.)

       The apparent significance of these events is that Corizon officials chose a less prudent

course of treatment in an effort to reduce costs by transporting Plaintiff to St. Mary’s, with which

Corizon allegedly has a contract for services, rather than capable facilities nearby, resulting in

substandard medical treatment. (Id. at ¶¶ 41-42.) However, this assertion, even if true, does not

require discovery of the identity of “Kelly” or the testimony of the transporting correctional

officers. Plaintiff does not allege wrongdoing by any of those three and fails to explain how their

testimony is likely to lead to other discoverable and admissible information on his claim of

deliberate indifference. (See Doc. 94.) Specifically, all three alleged statements are inadmissible

and “Kelly’s” purported statements are inadmissible and unnecessary in light of Plaintiff’s detailed

medical records on which he bases his § 1983 claim.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff David James Brodigan’s “Motion for

Discovery” (Doc. 94) is DENIED.

       Dated this 14th day of May, 2020.

                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE


                                                     2
